Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically capturing a measurement packet from a second network device and determine a destination of the measurement packet related to a UE, then determining a measurement model associated with the destination of the measurement packet, the measurement model represents a correspondence between one or more parameters related to the UE and estimated values of a measurement for the UE, and determine a current value of a parameter related to the UE to predict, based on the current value of the parameter and the measurement model, a current estimation of the measurement for the UE; and responding to the measurement packet based on the current estimation of the measurement while avoiding to transmit the measurement packet to the UEas detailed in the dependent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 2002/0161755 A1) and (US 2017/0041750 A1).
However, the references alone and in combination do not teach or suggest a method for enabling active measurements in IOT systems the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472